Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 06/25/2021. Applicant’s argument, filed on 06/25/2021 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection against Application No 17/031,451 and Application No. 17/074,892 is deferred based on the arguments submitted on 07/24/2013.

The application filed on 01/28/2021 is a CON of PCT/CN2019/117119 filed on 11/11/2019. Claimed foreign priority to PCTCN2018114931 dated 11/10/2018. The certified copy of priority has been filed on 03/03/2021.

Response to Arguments

Applicant’s arguments in the 06/25/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 6-9 argues “ wherein MV MV* = (MV*x, MV*y) ….. wherein >> represents a right shift operation”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Lin in view of Kim teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Lin, Fig. 5-8, merge mode, [0063], rounding, current published application, [0164]-[0170], rounding, Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, Sato, US 20120219216 A1, equation 9, motion vector with offset, division is a shift function, Ikai et al., US 20190037231 A1, [0201]-[0206], Ikai et al., US 20200021837 A1, [0138], [0198], Aono et al., US 20200296380 A1, [0048], [0071], [0157], [0148]-[0154], [0239], [0243]).
Therefore, the rejection is maintained.
	

Examiner’s Note

Claims 1-11 refer to "A method of coding video data”, Claims 12-18 refer to "An apparatus for processing video data”, Claim 19 refers to "A non-transitory computer-readable storage medium”, Claim 20 refers to "A non-transitory computer-readable recording medium”. Claims 12-20 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180324454 A1), hereinafter Lin, in view of Kim et al. (US 20140334551 A1), hereinafter Kim.
	
	Regarding claim 1, Lin discloses a method of processing video data, comprising (Abstract): constructing, for a current block of a video, a merge motion candidate list which comprises at least two merge motion candidates (Fig. 8, element 830); deriving, based on a position index to the merge motion candidate list, a pairwise average merging candidate from a pair of merge motion candidates included in the merge motion candidate list ([0047]-[0051]); and performing, based on the pairwise average merging candidate, a conversion between the current block and a bitstream of the video, wherein the pair of merge motion candidates comprises a first motion vector MVO = (MVOx, MVOy) of a reference picture list L in a first merge motion candidate and a second motion vector MV1 = (MV lx, MV1y) of the reference picture list L in a second merge motion candidate, and wherein MV* = (MV*x, MV*y) is the pairwise merge candidate ([0057]-[0058]).
	Lin discloses all the elements of claim 1 but Lin does not appear to explicitly disclose in the cited section pairwise merge candidate such that: MV*x = SignShift(MVOx + MV1x, 1) and MV*y = SignShift(MVOy + MV1y, 1), wherein,

    PNG
    media_image1.png
    92
    606
    media_image1.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation.
However, Kim pairwise merge candidate such that: MV*x = SignShift(MVOx + MV1x, 1) and MV*y = SignShift(MVOy + MV1y, 1), wherein

    PNG
    media_image1.png
    92
    606
    media_image1.png
    Greyscale

	wherein off and s are integers, and wherein >> represents a right shift operation ([0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application Lin to incorporate the teachings of Kim to reduce operational complexity during image encoding/decoding (Kim, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Lin in view of Kim discloses the method of claim 1, wherein the position indices of the pair of merge motion candidates are 0 and 1 operation (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Lin in view of Kim discloses the method of claim 1, wherein the reference picture list L comprises reference picture list 0 (LO) or reference picture list 1 (L1) (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Lin in view of Kim discloses the method of claim 1, further comprising: inserting the pairwise average merging candidate into the merge motion candidate list (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

Regarding claim 5, Lin in view of Kim discloses the method of claim 1, wherein off = 0 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Lin in view of Kim discloses the method of claim 1, wherein off = 0 upon a determination that s = 0 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Lin in view of Kim discloses the method of claim 1, wherein off = 1 « (s - 1) (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Lin in view of Kim discloses the method of claim 1, wherein off = 1 « (s - 1) upon a determination that s 0 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Lin in view of Kim discloses the method of claim 1, wherein off = (1 (s - 1)) – 1 (Lin, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Lin in view of Kim discloses the method of claim 1, wherein the conversion comprises encoding the current block into the bitstream (Lin, Fig. 1, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Lin in view of Kim discloses the method of claim 1, wherein the conversion comprises decoding the current block from the bitstream (Lin, Fig. 2, Fig. 8, [0047]-[0051], [0057]-[0058], Kim, [0095]-[0148], specially, [0147]-[0148], a mathematical operation, current application, [00130], predefined pairs of candidate, so, candidates can be selected by a mathematical model, current application. [00219]-[00241], a unified model, Chien et al., US 20170238005 A1, [0048], [0071], [0157], it is obvious to the ordinary skill in the art).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487